Order entered March 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00140-CV
                                       No. 05-13-00141-CV
                                       No. 05-13-00142-CV

                        IN RE RENE ADOLPHO GUZMAN, Relator

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. 71-01677-N, 71-01678-N, and 71-01679-N

                                            ORDER
       In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Fred Tinsley,

Judge of the 195th Judicial District Court, Dallas County, to RENDER an order ruling on

relator’s “Motion for the Production of Grand Jury Proceeding and Transcript.”


       Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order.




                                                    ROBERT M. FILLMORE
                                                    JUSTICE